Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Johnson (US 20020052815) disclose a loan system, that incorporates attributes to value a loan. 
Huang (US 20190355058) discloses a credit score system that assigns probabilities to attributes and adjusts the score over time. 
Keyes (US 20010044766) discloses a loan decision system that uses regression and attributes as part of the model. 
Adler et a., in “Auditing block-box models for indirect influence,” discloses the use of machine learning to conduct audit trails on previously used datasets. 
The above reference, in combination, do not teach the inventions of the overall loan confidence value representing an aggregated confidence value based on a combination of scanning confidence value, the extraction confidence value, the calculated attribute confidence value, the model value and the loan risk, enabling a loan auditor to grade the confidence value, and improving the machine learning algorithm using the loan auditor grade and the basis for that grade as feedback into the machine learning algorithm.    
35 U.S.C. 101 Subject eligibility: 
Applicant’s remarks (12/17/2020) in response to the Office Action (9/25/2020) to the 35 U.S.C. 101 rejection has been fully considered and are persuasive.  The 101 rejection is hereby 
For these reasons, the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

	/B.M.D./             Examiner, Art Unit 3691                                                                                                                                                                                         	1/4/2021

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691